DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Amendment
The Amendment filed on 2/23/2021 has been entered.  Claims 1-20, 23, 25-26, and 35-36 have been cancelled.  Therefore, claims 21-22, 24, 27-34, and 37-40 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DISPLAY COMPRISING A FRONT CAMERA DISPOSED INSIDE A THROUGH HOLE THAT FORMS A LIGHT CHANNEL AND EXTENDS THROUGH THE LIQUID CRYSTAL DISPLAY, ELECTRONIC DEVICE COMPRISING THE SAME"

End of examiner’s amendment.

Allowable Subject Matter
Claims 21-22, 24, 27-34, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the electronic device of claim 21, in particular, a through hole is provided through the OCA layer, the first polarizer, the first glass substrate, the CF layer, the TFT layer, the second glass substrate, the second polarizer, and the backlight module to form a light channel in the LCD for ambient light coming from outside of the electronic device, wherein the cover glass covers the through hole, wherein the front camera is disposed in whole or in part inside the through hole and is covered by the cover glass; wherein the LCD further 
The prior art does not disclose the electronic device of claim 30, in particular, a through hole is provided through the first polarizer, the CF layer, and the TFT layer, the second polarizer, and the backlight module to form a light channel in the LCD for ambient light coming from outside of the electronic device, wherein the front camera is disposed in whole or in part inside the through hole, wherein the cover glass, the OCA layer, the first glass substrate, and the second glass substrate cover the front camera and are not hollowed out in a region corresponding to the light channel, wherein the LCD further comprises a metal line, wherein the metal line is distributed around the light channel and is between the TFT layer and the CF layer, wherein the electronic device further comprises a material shielding the metal line, and wherein the material shielding the metal line is disposed on an inner surface of the cover glass and is disposed around the circumference of the light channel preventing liquid crystal from leakage.  The closest prior art of Watanabe et al. (U.S. 2016/0011633) discloses a through hole (10A, Fig. 7b) provided through the first polarizer (upper 15, Figs. 1 and 7b), the color filter layer (18, Figs. 3 and 7b), the thin film transistor layer (thin film transistor layer on 11, Figs. 1 and 7b), the second polarizer (lower 15, Figs. 1 and 7b), and the backlight module (40, Fig. 7b) to form a light channel in the liquid crystal display (light channel of 10A from 10 through 40, Fig. 7b) for 
The prior art does not disclose the liquid crystal display of claim 40, in particular, a through hole is provided through the OCA layer, the first polarizer, the first glass substrate, the CF layer, the TFT layer, the second glass substrate, the second polarizer, and the backlight module to form a light channel in the LCD for ambient light coming from outside of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871